Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the following features:
Claim 1:
a first device configured to: send a set of real world values to a second device using an unsecure channel; 
send a correlithm object algorithm and a correlithm object key to the second device using a secure channel;
input the set of real world values and the correlithm object key into the correlithm object algorithm to generate a sensor table, wherein the sensor table that identifies: 
the set of real world values; and
a set of correlithm objects corresponding with the set of real world values, wherein each correlithm object in the set of correlithm objects is an n-bit digital word of binary values; 
store the sensor table in a first memory; and 
the second device in signal communication with the first device, configured to: 
receive the set of real world values via the unsecure channel; 
receive the correlithm object algorithm and the correlithm object key via the secure channel; 
input the set of real world values and the correlithm object key into the correlithm object algorithm to generate an actor table, wherein the actor table that identifies: 
the set of real world values; and the set of correlithm objects, 
wherein each correlithm object in the set of correlithm objects is linked with a real world value from among the set of real world values; 
store the actor table in a second memory.

For example, Duan (US 2017/0161606) discloses clustering method based on iterations of neural networks, but does not expressly disclose the above features.
For example, Vijayanarasimhan (US 9,721,190) discloses matrix multiplication to determine an output for a particular layer in a neural network, but does not expressly disclose the above features.
For example, Levy (US 2018/0157994) discloses machine learning is performed on input data representing a dynamical statistical system of entities having plural primary variables that vary time, but does not expressly disclose the above features.
For example, Lawrence (US 2004/0044940) discloses performing operations using quantum correlithm objects includes establishing real states, where each real state comprises an element of a real space, and encoding the real states as quantum objects representing a correlithm object, but does not expressly disclose the above features. 
For example, Lawrence (US 7,015,835) discloses imposing and recovering correlithm objects in conjunction with table lookup, but does not expressly disclose the above features.
For example, Lawrence (US 6,167,391) discloses a computing system architecture that uses corobs to represent and process data, but does not expressly disclose the above features.


Claim 10 is a method claim with similar limitations as claim 1 and is thus in condition for allowance for at least the same reasons.
Claim 14 is a device claim with similar limitations as claim 1 and is thus in condition for allowance for at least the same reasons.
Claims 2-9, 11-13 and 15-20 depend from an allowable claim and are thus in condition for allowance for at least this reason. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        3/02/2022